Title: From James Madison to Rufus King, 4 June 1788
From: Madison, James
To: King, Rufus


Dear Sir
Richmond June 4. 88.
I thank you sincerely for your favor previous to your leaving N. York. The information in it is agreeable an[d] useful.
Our Convention met on Monday. I did not arr[ive] till the evening of that day. Mr. Pendleton had been unanimously put into the chair. The debates commenced to day. The Govr. has declared the day of previous amendments past, and thrown himself fully into our scale. M—s—n & H——y, appeared to take different & awkward ground, & the federal party are apparently in the best spirits. There is reason to believe nevertheless that the majority will be but small, & may possibly be yet defeated. There are several perplexing circumstances with which we have to contend, and of which the utmost advantage will be taken. A little time will enable me to speak a more explicit language. Adieu Yrs. Affecly.
Js. Madison Jr
